Not for Publication in West's Federal Reporter

          United States Court of Appeals
                      For the First Circuit


No. 19‒8010

                 IN RE HAROLD HALEY BURBANK, II,

                              Respondent.


              ON ORDER TO SHOW CAUSE WHY RECIPROCAL
                 DISCIPLINE SHOULD NOT BE IMPOSED


                                 Before

                 Thompson, Boudin, and Kayatta,
                         Circuit Judges.


     Harold Haley Burbank, II pro se.


                          October 28, 2019
             Per Curiam.      On January 24, 2018, the Supreme Judicial

Court of Maine ("SJC") imposed upon Harold Haley Burbank, II

("Burbank") a twelve-month suspension from the practice of law,

which in turn prompted this court to issue an order to show cause

why it should not impose reciprocal discipline.             Having carefully

considered the arguments Burbank advanced in his brief and during

his hearing before our disciplinary panel, we now order that

Burbank be suspended from practice before this court for a period

of twelve months nunc pro tunc to run concurrently with his Maine

suspension, and he may seek reinstatement in this court when and

if he is reinstated in Maine.

             We lay out some basic facts to provide context and round

out   the    foundation    of    the    disciplinary    proceedings.      This

proceeding     stems   from     a   property    dispute   between   Burbank's

neighbors and eighteen members of Burbank's family, including

Burbank.1       The    neighbors       filed   suit,   seeking   grant   of   a

prescriptive easement, conversion, and punitive damages regarding

a small piece of property co-owned by Burbank and his family

members.     Burbank represented himself and three co-owners (his


      1 The neighbors had been using for decades, without issue or
objection, beach-access stairs adjacent to Burbank's Northport,
Maine property to descend an embankment -- they would then cross
a small portion of Burbank's property in order to get to the beach.
Burbank took it upon himself to report the stairs as a zoning
violation and, ultimately, he removed the stairs (contrary to an
advisement from the town and against the wishes of his fellow co-
owners), giving rise to this lawsuit.
                                       - 2 -
father,   sister,    and    brother);     the     remaining     family    members,

separately represented, filed a cross-claim for partition by sale

of property.

           In finding in favor of the neighbors across the board

(and also granting the petition for partition), the Maine Superior

Court concluded Burbank's actions demonstrated "malice."                        The

court levied a $20,000 judgment ($15,000 of that was punitive

damages) in light of "all the aggravating and mitigating factors

indicated by the evidence, the reprehensibility of [Burbank's]

conduct   toward    the    [neighbors],     and    the   harm    caused    to   the

[neighbors]."      Lincoln v. Burbank II, 2015 WL 10134783 at *18 (Me.

Super. Aug. 11, 2015).       Burbank appealed.2

           The SJC, sitting as the Law Court, affirmed, adding

$10,000   in   sanctions     for   Burbank's       "repeated     misconduct"     in

prosecuting the appeal:       he "state[d] facts not in the trial court

record"; raised issues but provided "no further argument"; and

argued issues that were "meritless," "frivolous," and "devoid of

legal authority."     Lincoln v. Burbank, 147 A.3d 1165, 1172-79 (Me.

2016).    The Law Court explained that "Burbank [] consistently

disregarded standards of law and practice that govern appellate

review," and his "efforts ha[d] been disrespectful to the proper

role of the trial court, unfair to and expensive for the other


     2 Burbank initially was represented by counsel -- when she
withdrew, Burbank proceeded pro se.
                                    - 3 -
parties, and contrary to Maine appellate law."            Id. at 1179.    The

Law Court also concluded that "Burbank's frivolous and baseless

actions [were] egregious conduct that [] confused the issues on

appeal,     delayed   final    resolution     of    th[e]     matter,     and

significantly [drove] up the costs to other parties."            Id.

            The Board of Overseers commenced an investigation and

then disciplinary proceedings.         The matter was then referred to

the SJC, where Burbank's actions continued to be "problematic."

Based on the SJC's findings and conclusions in the underlying case,

taken together with the evidence the SJC heard at the disciplinary

hearing, the SJC ordered the suspension of Burbank based on his

violations of the Maine Rules of Professional Misconduct.3             Bd. of

Overseers of the Bar v. Burbank, No. BAR-17-12, 5-8 (Me. Jan. 24,

2018).

            As for the penalty to be imposed, the SJC observed there

were "many aggravating factors" and "some mitigating factors."

Id. at 7.    As for the aggravating factors, the SJC considered the

seriousness    of   the   misconduct   and   the   fact   that   he   "caused

substantial injury to the parties" and wasted judicial resources.

Id.   But the SJC also noted that Burbank had no prior disciplinary


      3Rules violated included Rule 1.1 (requiring competence),
Rule 1.3 (requiring diligence), Rule 3.1 (barring frivolous and
bad faith arguments), Rule 3.4 (barring attorneys from "knowingly
disobey[ing] an obligation under the rules of a tribunal"), and
Rule 8.4 (barring violations of these Rules and "engag[ing] in
conduct that is prejudicial to the administration of justice").
                                  - 4 -
record in Maine alongside the stress he was under due to his

father's poor health and Burbank suffering a stroke himself.                    Id.

Additionally,      the    SJC   recognized         that   Burbank    had    provided

competent legal representation in Maine in the past, and while not

all   of   Burbank's      misconduct     was     deliberate,    as   a   practicing

attorney he "should have known that his conduct was far afield

from the standards expected of a reasonably competent attorney,

and that his actions constituted misconduct."                  Id. at 7-8.

            On balance, those factors added up to the imposition of

a   twelve-month       suspension    with      the   requirement     that    Burbank

petition    for   reinstatement.4           Back     in   Connecticut,     Burbank's

primary residence and practice jurisdiction, the Superior Court,

Office of Chief Disciplinary Counsel v. Burbank, No. DN HHDCV

186088744-S, ¶ 3 (Conn. Super. Ct. June 4, 2018), and then the

United States District Court for the District of Connecticut, In

re Burbank, No. 3:18-gp-00006 (MPS), 1 (D. Conn. Nov. 8, 2018),

imposed reciprocal suspensions.

            Upon receiving the SJC's order, this court initiated its

own disciplinary proceedings through an order to show cause why

substantially the same discipline should not be imposed.                    Indeed,

our   inquiry     is     limited    to   the     appropriateness      of    imposing


      4The Maine suspension was entered on January 24, 2018, so
Burbank is now eligible for reinstatement, however he has not
petitioned for reinstatement; the $10,000 and $20,000 in sanctions
and damages remain unpaid.
                                         - 5 -
reciprocal discipline in this court, and our standards for doing

so "are clear and are set forth in In re Williams, 398 F.3d 116

(1st Cir. 2005) (per curiam)."           In re Oliveras López De Victoria,

561 F.3d 1, 3 (1st Cir. 2009).            We impose substantially similar

discipline to that imposed in the state court unless the respondent

persuades us

       1. that the procedure used by the other court was so
       lacking in notice or opportunity to be heard as to
       constitute a deprivation of due process; or

       2. that there was such an infirmity of proof establishing
       the misconduct as to give rise to the clear conviction
       that this Court could not, consistent with its duty,
       accept as final the conclusion on that subject; or

       3. that the         imposition of substantially similar
       discipline by        this Court would result in grave
       injustice; or

       4. that the misconduct established is deemed by the Court
       to warrant different discipline.

In re Williams, 398 F.3d at 119 (quoting 1st Cir. R. Att'y Discip.

Enf. (Discip. R.) II.C)); see also Fed. R. App. P. 46(b)(1)(A).

The respondent bears the burden to demonstrate "by clear and

convincing evidence . . . that the imposition of substantially

similar discipline is unwarranted."           In re Barach, 540 F.3d 82, 85

(1st Cir. 2008).         "Given the limited nature of our inquiry, the

norm   will   be   for    this   court   to   impose   discipline   which   is

substantially similar to that imposed by the state court."             In re

Williams, 398 F.3d at 119 (citing In re Hoare, 155 F.3d 937, 940

(8th Cir. 1998)); see also In re Kersey, 402 F.3d 217, 218 (1st

                                     - 6 -
Cir. 2005).

             In his lengthy response to the show cause order, Burbank

appears to argue that:       he was deprived of due process in this

court by virtue of improper service of the order to show cause;

the SJC didn't consider his health issues when imposing its

discipline; the SJC violated his rights under a United Nations

treaty; and the Maine courts and this court committed a variety of

violations of his constitutional rights.5

             As we review these arguments, we will "treat the state

court's factual findings with a high degree of respect," In re

Barach, 540 F.3d at 84 (citing In re Williams, 398 F.3d at 118),

even as we "fully consider the state record" in determining whether

reciprocal     discipline   is   warranted,   id.   (citing   Selling   v.

Radford, 243 U.S. 46, 51 (1917)).

             Overall, we are not persuaded by Burbank's conclusory

and haphazard arguments, most of which seek to relitigate the SJC's

disciplinary proceedings or request dismissal of the "federal

complaint" against him.      First, we reject Burbank's service- and

notice-related contention that the case (our disciplinary inquiry,




     5  To the extent Burbank's attacks on the SJC's disciplinary
proceedings and fact-finding are a plea for us to do something
about the discipline the SJC imposed, we note only that this court
"lack[s] jurisdiction in a federal disciplinary proceeding to
vacate or modify the state court's imposed discipline."      In re
Barach, 540 F.3d 82, 84 (1st Cir. 2008) (citing In re Williams,
398 F.3d at 118).
                                   - 7 -
we assume) must be dismissed because he says the SJC's disciplinary

decision was not attached to our show-cause order.            Even if this

argument would fit the bill for one of the four enumerated grounds

for not imposing substantially similar discipline, and further

assuming the SJC's decision was not attached, as he says, Burbank

has suffered no prejudice since he already had a copy of the SJC's

decision -- he conceded as much to this panel at oral argument.

               Next:   Burbank's claim that he's "clearly exempt[ ] from

ethics      rules   due   to   diagnosed   medical   incapacity,"   and   his

assertion that his health was not adequately considered by the

SJC.       But we're not aware of -- and Burbank does not direct us to

-- any authority supporting his take on the rules of professional

conduct.      And the second piece is easily disposed of since the SJC

explicitly listed Burbank's health among the mitigating factors it

carefully weighed.6

               We collapse Burbank's remaining big-ticket arguments

into one: constitutional and treaty-based violations, all of which

we reject as nonstarters, and most of which do not relate to any

of the four enumerated grounds that must be shown to persuade us

not to impose substantially similar discipline.               For example,

Burbank says Maine's discipline, along with our own reciprocal



       Burbank also advances an Eighth Amendment argument that the
       6

SJC disregarding his health is cruel and unusual punishment, but
again, the SJC did consider his health.      For this reason (and
others we need not get into), this is another baseless assertion.
                                     - 8 -
discipline inquiry, are in contravention of his rights under a

United Nations treaty, which he says allows him to protect his

family and therefore renders his "frivolous" arguments not so

frivolous since they were made for that purpose.7       But even taking

that novel and devoid-of-legal-authority argument as true, Burbank

does not tell us -- and we do not see -- how it advances any of

the grounds for us not imposing substantially similar discipline

in his case.   And, along those same lines, he says his arguments

were protected political speech, but that flies in the face of our

precedent.   See, e.g., In re Zeno, 504 F.3d 64, 66 (1st Cir. 2007)

(explaining that an attorney's "free speech" during litigation is

"extremely circumscribed," and an attorney cannot rely on the First

Amendment to bring any legal theory he wishes without risk of

sanction or discipline) (quoting Gentile v. State Bar of Nevada,

501 U.S. 1030, 1071 (1991)).

          Burbank   also   points   to   the   Fourteenth   Amendment   in

support of his position that the Maine proceedings and this

"federal complaint" were deficient and constitute a due process

violation because he was never informed of the specific claims

against him. This lacks merit. To the extent Burbank is attacking

the proceedings before the Law Court, that court's procedure is


     7 Burbank mostly just copied and pasted from the treaty with
little effort at developed argumentation, but the family-
protection angle is something he somewhat attempts to develop.
That's the only part of his treaty-based argument we spill ink on.
                                - 9 -
not our focus8 -- we instead look to the proceedings before the

SJC, which bear no indicia of any due process shortcomings.

Indeed, the SJC provided sufficient notice to Burbank of the

allegations against him, time to respond, and, ultimately, a

testimonial hearing before imposing a suspension from practice.

For our part, this court notified Burbank of the claims against

him in the show-cause order.               We see no defect at all, let alone

one so severe as to constitute a deprivation of due process in the

notice and opportunity to be heard.                 See In re Williams, 398 F.3d

at 119-20; Discip. R. II.C(1).

                And we reject out of hand Burbank's conclusory position

that       he   has   demonstrated     that    the    imposition       of   reciprocal

discipline would occasion grave injustice.                  See In re Williams,

398 F.3d at 119; Discip. R. II.C(3).                   This was not adequately

developed by Burbank and, in any event, lacks merit.

                We    therefore     impose     upon    Burbank     a     twelve-month

suspension from the bar of this court nunc pro tunc to run

concurrently          with   his   Maine    suspension.     If     and      when   Maine



       But we do note that the Law Court's decision itself put
       8

Burbank on notice of the misconduct allegations that would follow,
spending a great many pages describing in detail Burbank's
misconduct before concluding it warranted sanctions, Lincoln, 147
A.3d at 1172-79, even going as far as to write that "Burbank has
had both notice of the potential for sanctions on this appeal (and
similar notice at the trial court level), and an opportunity to be
heard on the motion for sanctions, which he treated with the same
disregard for deadlines as he has treated other court rules," id.
at 1176.
                                           - 10 -
reinstates Burbank to the practice of law, Burbank may seek

reinstatement in this court.

          So ordered.




                               - 11 -